DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10-11, 13-14, 19-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20090304214 A1, in view of Takumai, US Patent Pub. 20160182996 A1. (The Xiang et al reference is cited in IDS filed 7/13/2021)
Re Claim 1, Xiang et al discloses a computer program product having a non-transitory computer-readable medium including computer program logic encoded thereon that (paras 0028, 0123, 0125), when performed on a surround sound audio system that is configured to render left front, right front, and center front audio signals (paras 0004, 0031-0033: reproduction of multichannel surround sound signals; fig. 3, paras 0089 & 0028, claim 1: specifies that the instructions cause the processor to provide the first set of processed audio signals for use in the surround sound system to at least two speakers), and also render left and right near-field binaurally-encoded audio signals, causes the surround sound audio system to: develop the left and right near-field binaurally-encoded audio signals (paras 0028, 0030-0032: surround sound system develops the left and right near-field binaurally-encoded audio signals from the 5.1 or 7.1 surround sound signals of paras 0004 & 0031-0033; figs. 3-5: binaural processing; figs. 7-9: binaural processing of 712, 81,2, 912; paras 0063 & 0083); and provide the left near-field binaurally-encoded audio signal to a left non-occluding near-field driver and provide the right near-field binaurally-encoded audio signal to a right non-occluding near-field driver (figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers); but fails to disclose receiving source audio that includes at least one height-based component and develop the left and right near-field binaurally encoded audio signals at least in part from the at least one height-based component. However, Takumai discloses a multichannel surround sound system that teaches the concept of being able to add a mode that creates a sound source with a height channel (Takumai, para 0009: adding a height channel enables height components to be obtained and included in the output signals transmitted to the driver/loudspeaker). It would have been obvious to utilize an audio source with added height components, thus outputting signals with height components as taught in Takumai for the purpose of enabling sound field according to a height or depth direction and thus can provide a higher level of the sound field.
Re Claim 2, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, wherein the left and right near-field binaurally-encoded audio signals are developed from a combination of at least front left height, front right height, back left height, and back right height audio components (Xiang et al, paras 0028, 0030-0032: surround sound system develops the left and right near-field binaurally-encoded audio signals from the 5.1 or 7.1 surround sound signals of paras 0004 & 0031-0033; figs. 3-5: binaural processing; figs. 7-9: binaural processing of 712, 81,2, 912; paras 0063 & 0083).
Re Claim 7, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, wherein the left non-occluding near-field driver is part of a first open-audio device that is configured to be worn such that the left non-occluding near-field driver is proximate but not in the left ear canal of a wearer of the first open-audio device (Xiang et al, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers), and the right non-occluding near-field driver is part of a second open-audio device that is configured to be worn such that the right non-occluding near-field driver is proximate but not in the right ear canal of a wearer of the second open-audio device (Xiang et al, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers).
Re Claim 8, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 7, wherein the first and second open-audio devices each comprise a housing, an acoustic radiator in the housing, a sound-emitting opening in the housing (Xiang et al, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers, wherein the headphone drivers are open-audio devices with acoustic radiators with the headphone also including a structure to carry the headphone on a user’s head and ears), and a support structure that is configured to carry the housing on a user's head such that the housing is held proximate an ear of the user with the sound-emitting opening anterior of and proximate the tragus of the ear (Xiang et al, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers, wherein the headphone drivers are open-audio devices with acoustic radiators with the headphone also including a structure to carry the headphone on a user’s head and ears).
Re Claim 10, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, wherein the computer program product further causes the left near-field binaurally-encoded audio signal to be wirelessly provided to the left non-occluding near-field driver and the right near-field binaurally-encoded audio signal to be wirelessly provided to the right non-occluding near-field driver (Xiang et al, fig. 1B; para 0045: wireless channel).
Re Claim 11, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, wherein the left and right non-occluding near-field drivers are located within one meter of an optimal listening area of the surround sound audio system (Xiang et a, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right headphone drivers; wherein the drivers are naturally within 1 meter of the listening position since they are worn by the listening user).
Claim 13 has been analyzed and rejected according to claim 1.
Claim 14 has been analyzed and rejected according to claim 2.
Claim 19 has been analyzed and rejected according to claim 7.
Claim 20 has been analyzed and rejected according to claim 8.
Claim 22 has been analyzed and rejected according to claim 10.
Claim 23 has been analyzed and rejected according to claim 11.

Claims 3-4, 6, 15-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20090304214 A1 and Takumai, US Patent Pub. 20160182996 A1, as applied to claim 1 above, in view of Gerrard et al, US Patent Pub. 20190116445 A1. (The Gerrard et al reference is cited in IDS filed 7/13/2021)
Re Claim 3, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, but fail to explicitly disclose wherein the surround sound audio system further comprises a soundbar comprising at least two distinct drivers. However, Gerrard et al discloses a system that teaches the concept of using a sound bar with at least two loudspeakers to output surround sound signals (Gerrard et al, figs. 3-8; para 0051: sound bar). It would have been obvious to modify the Xiang et al device to be incorporated within a sound bar as taught in Gerrard et al for the purpose of providing an immersive listening area using a sound bar thus enabling listening to multiple people within a listening area.
Re Claim 4, the combined teachings of Xiang et al, Takumai and Gerrard et al disclose the computer program product of claim 3, wherein the computer program product further causes the surround sound audio system to provide the left and right near-field binaurally-encoded audio signals to at least one of the at least two distinct drivers of the soundbar (Xiang et al, figs. 3-5; figs. 7-9: 722, 822, 922; para 0042: output, including multichannel surround sound with its binaural processed rear signals are provided to left and right drivers of the sound bar as modified by Gerrard et al above (Gerrard et al, figs. 3-8; para 0051: sound bar)).
Re Claim 6, the combined teachings of Xiang et al, Takumai and Gerrard et al disclose the computer program product of claim 3, wherein front left audio tracks, front right audio tracks, center audio tracks, left surround audio tracks, and right surround audio tracks are provided to at least one of the at least two distinct drivers of the soundbar (Xiang et al, paras 0028, 0030-0032: surround sound system develops the left and right near-field binaurally-encoded audio signals from the 5.1 or 7.1 surround sound signals of paras 0004 & 0031-0033, where the binaural sounds can be output to the sound bar as modified by Gerrard et al above (Gerrard et al, figs. 3-8; para 0051: sound bar); figs. 3-5: binaural processing; figs. 7-9: binaural processing of 712, 81,2, 912; paras 0063 & 0083).
Claim 15 has been analyzed and rejected according to claim 3.
Claim 16 has been analyzed and rejected according to claim 4.
Claim 18 has been analyzed and rejected according to claim 6.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20090304214 A1, Takumai, US Patent Pub. 20160182996 A1 and Gerrard et al, US Patent Pub. 20190116445 A1, as applied to claim 4 above, in view of Trautmann et al, US Patent Pub. 20110026718 A1.
Re Claim 5, the combined teachings of Xiang et al, Takumai and Gerrard et al disclose the computer program product of claim 4, but fail to explicitly disclose wherein the computer program product further causes the surround sound audio system to accomplish cross-talk cancellation on the left and right near-field binaurally-encoded audio signals before the signals are provided to at least one of the at least two distinct drivers of the soundbar. However, Trautmann et al discloses a system that teaches the concept of using cross talk cancellation between two headphone speaker drivers (Trautmann et al, abstract, para 0013). It would have been obvious to modify the combined teachings of Xiang et al, Takumai and Gerrard et al such that it incorporates cross talk cancellation as taught in Trautmann et al, between the drivers of Xiang et al as modified within the soundbar structure of Gerrard et al for the purpose of being able to include cross talk cancellation within the overall system.
Claim 17 has been analyzed and rejected according to claim 5.

Claims 9 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20090304214 A1 and Takumai, US Patent Pub. 20160182996 A1, as applied to claim 1 above, in view of Cheng, US Patent Pub. 20030108216 A1. (The Cheng reference is cited in IDS filed 7/13/2021)
Re Claim 9, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 7, but fail to disclose wherein the first open-audio device comprises a left temple piece of audio eyeglasses and the second open-audio device comprises a right temple piece of the audio eyeglasses. However, Cheng discloses a system where headphones are incorporated within the fame of eye glasses (Cheng, figs. 4A-4B; para 0026). It would have been obvious to incorporate the headphone of Xiang et al within the frame of eye glasses as taught in Cheng for the purpose of enabling user’s with vision challenges (and/or sunglass wearing to block out the sun) to being able to use the Xiang system. 
Claim 21 has been analyzed and rejected according to claim 9.

Claims 12 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20090304214 A1 and Takumai, US Patent Pub. 20160182996 A1, as applied to claim 1 above, in view of Holman, US Patent Pub. 20190069119 A1.
Re Claim 12, the combined teachings of Xiang et al and Takumai disclose the computer program product of claim 1, but fail to disclose wherein the left non-occluding near-field driver is located such that a ratio of sound pressure from the left non-occluding near-field driver to sound pressure from other sound sources, including the right non-occluding near-field driver, at a left ear of a listener is at least 15 dB, and wherein the right non-occluding near-field driver is located such that a ratio of sound pressure from the right non-occluding near-field driver to sound pressure from other sound sources, including the left non-occluding near-field driver, at a right ear of a listener is at least 15 dB. However, Holman discloses a system that teaches the concept of incorporating a ratio of 15 db between the audio signal and other audio sources (i.e. reflections and reverberations) (Holman, para 0052). It would have been obvious to modify the Xiang et al system such that it maintains a 15 db ratio between the loudspeaker and audio sources such as reflections and reverberations as taught in Holman for the purpose of minimizing reflections and reverberations.
Claim 24 has been analyzed and rejected according to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					5/3/2022